Case 1-17-01085-ess   Doc 195-3   Filed 02/12/20   Entered 02/12/20 19:49:06




                        EXHIBIT C
Case 1-17-01085-ess       Doc 195-3        Filed 02/12/20          Entered 02/12/20 19:49:06




                                In The Matter Of:
                                      Haas v.
                              Navient Solutions, LLC,




                                  Patricia P. Peterson
                                   January 12, 2018




                      Wilcox & Fetzer, Ltd.
                        1330 King Street
                     Wilmington, DE 19801
          email: depos@wilfet.com, web: www.wilfet.com
            phone: 302-655-0477, fax: 302-655-0497



                                   WILCOX & FETZER LTD.



            Original File Haas v. Navient 01-12-18 depo of Patricia Peterson Confidential.txt
     Case 1-17-01085-ess             Doc 195-3      Filed 02/12/20        Entered 02/12/20 19:49:06
Haas v.                                                                                                 Patricia P. Peterson
Navient Solutions, LLC,                                                                                   January 12, 2018
CONFIDENTIAL - PETERSON                              Page 485 CONFIDENTIAL - PETERSON                             Page 487

 1    not in bankruptcy?                                       1 to obtain judgment on consumer education
 2   A. They are.                                              2 loans?
 3   Q. Okay. So the bankruptcy litigation                     3    MR. FARRELL: We objected to
 4    unit is engaged any time there is                        4 that. I don't have our letters back and
 5    collections litigation?                                  5 forth, but I think we came to some
 6   A. To help with the documentation                         6 understanding on that one. Didn't we?
 7    that's needed for the outside groups, yes.               7    MS. SIEG: Yeah, we did.
 8   Q. Okay. Now, for litigation,                             8    MR. FARRELL: We weren't going
 9    collections litigation, is there always an               9 to go pull all that information. We weren't
10    in-house counsel assigned, or are there                 10 going to get you exact numbers, I think.
11    situations where the collections department             11    MS. SIEG: Right. It is not --
12    works directly with an outside attorney,                12 the parties agreed that the scope of this
13    without any in-house counsel?                           13 topic is not a tally of complaints filed
14   A. I'm not familiar with all the                         14 against individual borrowers but generally
15    places that in-house counsel is involved                15 the company's process surrounding collection
16    there.                                                  16 in litigation.
17   Q. Okay. You just don't know one way                     17    BY MR. BURGE:
18    or the other?                                           18 Q. Okay. Navient certainly, we agreed
19   A. Right.                                                19 not to gather that for this deposition, but
20   Q. Okay. Do you have any sense of how                    20 Navient certainly could identify the number
21    many cases Navient has brought against                  21 of times they have sued borrowers in state
22    people trying to collect career training                22 court to collect debts, correct?
23    loans?                                                  23 A. Yes.
24   A. No.                                                   24 Q. Okay. We will take a look at a


CONFIDENTIAL - PETERSON                              Page 486 CONFIDENTIAL - PETERSON                             Page 488

 1   Q. Order of magnitude?                                    1    couple of letters.
 2   A. No.                                                    2       (Peterson Deposition Exhibit 47
 3   Q. Would Navient have that information                    3    was marked for identification.)
 4    somewhere?                                               4   Q. I show you a document marked
 5   A. I believe so.                                          5    Peterson 47. I ask you if you recognize
 6   Q. Okay. Did you make any attempt to                      6    this document.
 7    gather that for this deposition?                         7   A. I may have seen it at one point.
 8   A. Not that I'm aware of.                                 8   Q. Okay. So this is a form document
 9        MR. FARRELL: I'm sorry, Jason,                       9    sent to borrowers post bankruptcy, right?
10    was the question just collect or was it                 10   A. The form, can you expand on what
11    litigation? Because you had been talking                11    you mean by a form document?
12    about litigation. And are you now just                  12   Q. So I'm saying that this, something
13    talking generally about collections?                    13    has gone horribly wrong if a borrower got a
14        MR. BURGE: Specifically about                       14    document that looked exactly like this,
15    litigation, how many times Navient has                  15    right? Because what is supposed to happen
16    litigated against.                                      16    is that the information would be filled in
17        MR. FARRELL: With career                            17    for the specific borrower that this is sent
18    training borrower.                                      18    to, and then this would be sent to a
19        BY MR. BURGE:                                       19    borrower, correct?
20   Q. Okay. You understood one of the                       20   A. This is a template.
21    topics we wanted to talk about is the total             21   Q. Exactly, it is a template. That's
22    number of borrowers with Navient-serviced               22    what I meant by form.
23    Consumer Education Loans whom you have sued             23   A. Okay. Okay.
24    in state court after receipt of discharge               24   Q. Okay. So this is a template for a


Min-U-Script®                                      Wilcox & Fetzer Ltd.                                 (20) Pages 485 - 488
                                           www.wilfet.com         (302) 655-0477
     Case 1-17-01085-ess            Doc 195-3       Filed 02/12/20      Entered 02/12/20 19:49:06
Haas v.                                                                                               Patricia P. Peterson
Navient Solutions, LLC,                                                                                 January 12, 2018
CONFIDENTIAL - PETERSON                             Page 489 CONFIDENTIAL - PETERSON                              Page 491

 1    letter that would be potentially sent to a              1   Q. Correct. Now, this would only be
 2    borrower post bankruptcy, right?                        2    sent if you went through your procedures
 3   A. Yes.                                                  3    and conclude that the borrower was
 4   Q. And if this letter is sent, it is                     4    discharged, correct?
 5    because there has been a determination that             5   A. That's the intent of the letter.
 6    the loans, the loans that will be listed                6    It is possible that we would send this
 7    below were not discharged in bankruptcy,                7    because the customer, the co-signer
 8    and it is telling them they are responsible             8    questions again later, and so we may send
 9    for resuming repayment, correct?                        9    them another copy of this letter at a
10   A. Yes.                                                 10    different time.
11   Q. And I don't know if this is -- I                     11   Q. But if you concluded, if you
12    know we looked at a document last time that            12    followed your procedures and concluded that
13    was the L180 letter. I think this is a                 13    the borrower was not discharged, you
14    slightly different template. This is the               14    shouldn't send this letter, right?
15    same concept of the L180 letter, correct?              15   A. Right. They would have gotten the
16   A. You would have to show me the L180                   16    other letter.
17    letter. I don't recall exactly the                     17   Q. Okay. And internally in your
18    language that was on it. But if you say it             18    system, you are tracking, after you get
19    was a discharge letter, then yes.                      19    notice of a bankruptcy discharge, whether
20   Q. Okay. And this is meant to be sent                   20    you sent the borrower is still responsible
21    after you have made the determination,                 21    letter or the co-signer is responsible
22    according to the procedures, about whether             22    letter, right?
23    or not the loans are dischargeable, right?             23   A. Yes.
24   A. Yes.                                                 24   Q. So you would know for each account

CONFIDENTIAL - PETERSON                             Page 490 CONFIDENTIAL - PETERSON                              Page 492

 1   Q. And I think I have, it is the exact                   1    which of these two letters you sent?
 2    same document only missing the top of it so             2   A. Yes.
 3    I'll skip that one.                                     3   Q. Okay. I'm going to turn to a
 4        Now, I show you this, marked as                     4    different topic, specifically the Truth in
 5    Exhibit 48.                                             5    Lending Act. Do you have any understanding
 6        (Peterson Deposition Exhibit 48                     6    of what the Truth in Lending Act is?
 7    was marked for identification.)                         7   A. Vaguely.
 8   Q. I ask you if you recognize this                       8   Q. Okay. Can you give me just your
 9    document?                                               9    lay understanding of what it does, if you
10   A. At some point in time I've seen it,                  10    have such an understanding?
11    yes.                                                   11        MR. FARRELL: Is this within
12   Q. This is another template, right?                     12    one of your topics?
13   A. Yes.                                                 13        MR. BURGE: I believe so. And
14   Q. And here it looks like the                           14    it is certainly within the topics of the
15    determination has been made that there was             15    documents you provided to us. I'm not going
16    a discharge and the borrower is no longer              16    to have a whole lot of questions about it. I
17    obligated to pay the debt, correct?                    17    just want to point out a statement that's on
18   A. Yes, and the co-signer is.                           18    one of these.
19   Q. And so this letter is being sent to                  19        MR. FARRELL: Okay.
20    the co-signer, stating that the borrower               20        MR. BURGE: This won't be a
21    has got a discharge, we have determined                21    long topic.
22    that they have discharged the debt, and now            22        THE WITNESS: If I saw the
23    you are responsible?                                   23    document, I could generally recall what it
24   A. Yes.                                                 24    says, yes.


Min-U-Script®                                     Wilcox & Fetzer Ltd.                                (21) Pages 489 - 492
                                          www.wilfet.com         (302) 655-0477
